EXHIBIT 10.1

The amended and restated Part-Time Employment Agreement substantially in the
form attached hereto has been entered into by the Registrant with each of Harold
M. Messmer, Jr., M. Keith Waddell, Paul F. Gentzkow, Robert W. Glass and Steven
Karel. Pursuant to Instruction 2 to Item 601 of Regulation S-K, the individual
agreements are not being filed.



--------------------------------------------------------------------------------

PART-TIME EMPLOYMENT AGREEMENT

The Consulting Agreement (originally made as of January 1, 1999, and
subsequently amended and restated in 2000, 2001 and 2008) by and between Robert
Half International Inc. (“Company”) and              (“Employee”), is amended
and restated to read in its entirety as set forth herein, effective as of
April 21, 2009.

Whereas, Employee currently serves as an Executive Officer of Company.

Whereas, Company wishes to make arrangements now to insure the availability of
the advice, counsel and experience of Employee after Employee retires as an
executive officer and Company considers such services to be very important in
view of the personal service nature of Company’s business and Employee’s vital
role in helping to build such business.

NOW, THEREFORE, Company and Employee agree as follows:

1. Engagement. Commencing on the Part-Time Employment Commencement Date,
Employee shall become a part-time employee of the Company during the Part-Time
Employment Period upon the terms and conditions hereinafter set forth. Nothing
herein shall in any way modify, affect or govern the terms and conditions of
Employee’s employment by Company prior to the Part-Time Employment Commencement
Date. If Employee’s full-time employment with Company shall terminate prior to
the Part-Time Employment Commencement Date under any circumstances other than
Employee’s Retirement, this Agreement shall immediately terminate and be of no
further force or effect.

2. Services. During the Part-Time Employment Period, Employee shall provide
advice and counsel to Company at such time and in such manner as reasonably
requested from time to time. Company agrees that Employee shall not be required
to render more than 40 hours of services during any calendar quarter during the
Part-Time Employment Period, nor shall Employee be required to (a) travel
outside the United States, (b) travel more than 50 miles from Employee’s then
current principal home more than once in any year, or (c) render services during
other than ordinary business hours. The terms of Employee’s part-time employment
during the Part-Time Employment Period are determined hereunder and no employee
manual, policy statement or similar item issued from time to time by Company to
its employees shall constitute part of this Agreement or modify, affect or
govern the terms of the engagement of Employee during the Part-Time Employment
Period.

3. Compensation.

(a) During the Part-Time Employment Period, Employee shall be paid a monthly
salary equal to 1/12 of the product of (i) 8% and (ii) Employee’s Applicable
Compensation. Such salary shall be payable in accordance with the Company’s
standard payroll procedures and shall be subject to required withholding for
income and other applicable taxes and contributions.

(b) Employee shall be reimbursed, upon presentation of proper receipts, for
Employee’s reasonable business expenses related to travel requested by Company.
Company shall also, if requested by Employee, provide Employee with such
computer equipment and support as Employee may need to render services
hereunder.

(c) During the Part-Time Employment Period, any shares of restricted stock held
by Employee on the Part-Time Employment Commencement Date shall remain
outstanding and shall continue to vest in accordance with their existing terms.

(d) Effective on the Part-Time Employment Commencement Date, any unexercised
option granted after January 1, 1999, and then held by Employee shall vest and
shall no longer be subject to forfeiture. No portion of any such option,
however, may be exercised until the original vesting date for such portion.

4. Other Employment. Except as provided in Sections 2 and 7 hereof, nothing
herein shall be construed as in any way prohibiting or preventing Employee from
accepting employment with any other entity subsequent to the Part-Time
Employment Commencement Date.



--------------------------------------------------------------------------------

5. Use of Name. Employee hereby consents to the use and publication, without
further consideration, of his name, picture and image in training materials and
other materials relating to the business of any of the RHI Companies, regardless
of whether such use or publication is in the form of printed matter,
photographs, audio tape, video tape, computer disk, electronic transmission, or
otherwise. Such consent applies to both the use and publication of such items
during Employee’s engagement.

6. Disclosure or Misuse of Confidential Information. Employee shall not, at any
time during the Part-Time Employment Period or thereafter, directly or
indirectly, disclose, furnish or make accessible to any person, firm,
corporation, or other entity, or make use of, any confidential information
obtained at any time from any of the RHI Companies (whether prior or subsequent
to the Part-Time Employment Commencement Date), including, without limitation,
information with respect to the name, address, contact persons or requirements
of any customer, client, applicant or employee of any of the RHI Companies
(whether having to do with temporary or permanent employment) and information
with respect to the procedures, advertising, finances, organization, personnel,
plans, objectives or strategies of the RHI Companies. Employee acknowledges that
such information is safeguarded by the RHI Companies as trade secrets. Upon
termination of Employee’s employment, Employee shall deliver to the RHI
Companies all copies of all records, manuals, training kits, and other property
belonging to the RHI Companies or used in connection with their business which
may be in Employee’s possession. The provisions of this Section shall survive
termination of either Employee’s employment or this Agreement for any reason.

7. Restrictive Covenant. In consideration and view of (i) the valuable
consideration furnished to Employee by Company entering into this Agreement,
(ii) Employee’s access to confidential information and trade secrets of the RHI
Companies and (iii) the value of such confidential information and trade secrets
to the RHI Companies, during the period commencing on the Part-Time Employment
Commencement Date and ending on the fourth anniversary thereof, Employee shall
not render services to any other firm, person, corporation, partnership or other
entity or individual engaged in the business of temporary, contract or permanent
placement of individuals or in the staffing services business (including, but
not limited to, any executive recruiting firm, employment agency or temporary
personnel service). The covenants of Employee contained in this section are in
addition to, and not in amendment, modification or replacement of, any
obligations of Employee contained in any other agreement between Employee and
Company.

8. Non-solicitation of Other Employees. In consideration and view of (i) the
valuable consideration furnished to Employee by Company entering into this
Agreement, (ii) Employee’s access to confidential information and trade secrets
of the RHI Companies, and (iii) the value of such confidential information and
trade secrets to the RHI Companies, during the period commencing on the
Part-Time Employment Commencement Date and ending on the fourth anniversary
thereof, Employee shall not, directly or indirectly, solicit, induce, encourage
(or assist any other person, firm, entity, business or organization in
soliciting, inducing or encouraging) any employee of any of the RHI Companies to
leave the employ of the RHI Companies. The covenants of Employee contained in
this section are in addition to, and not in amendment, modification or
replacement of, any obligations of Employee contained in any other agreement
between Employee and Company.

9. Injunction. In view of Employee’s access to confidential information and
trade secrets and in consideration of the value of such property to the RHI
Companies, Employee expressly acknowledges that the covenants set forth herein
are reasonable and necessary in order to protect and maintain the proprietary
and other legitimate business interests of the RHI Companies, and that the
enforcement thereof would not prevent Employee from earning a livelihood.
Employee further agrees that in the event of an actual or threatened breach by
Employee of such covenants, the RHI Companies would be irreparably harmed and
the full extent of injury resulting therefrom would be impossible to calculate
and the RHI Companies therefore will not have an adequate remedy at law.
Accordingly, Employee agrees that temporary and permanent injunctive relief
would be appropriate remedies against such breach, without bond or security;
provided, that nothing herein shall be construed as limiting any other legal or
equitable remedies the RHI Companies might have.



--------------------------------------------------------------------------------

10. Termination.

(a) Employee may terminate Employee’s employment during the Part-Time Employment
Period at any time on written notice to Company.

(b) Company may terminate Employee’s employment during the Part-Time Employment
Period at any time on written notice to Employee.

(c) If Employee’s employment is terminated on or after the Part-Time Employment
Commencement Date and prior to the fourth anniversary of the Part-Time
Employment Commencement Date (1) by Employee as a result of a willful and
material breach of this agreement by Company or (2) by Company other than a
Termination for Cause or Termination for Nonperformance, Company shall continue
to pay Employee the salary specified herein following Employee’s Separation from
Service (as such term is defined by Section 409A) until the earlier of (i) the
fourth anniversary of the Part-Time Employment Commencement Date, or (ii) any
breach by Employee of the provisions of Sections 6, 7, or 8, hereof, provided
that any such payment will not be made until six months after Employee’s
Separation from Service (as such term is defined by Section 409A) to the extent
required to render such payment not subject to the excise tax under
Section 409A.

(d) If Employee’s engagement hereunder is terminated on or after the Part-Time
Employment Commencement Date and prior to the fourth anniversary of the
Part-Time Employment Commencement Date (1) by Employee as a result of a willful
and material breach of this agreement by Company or (2) by Company other than a
Termination for Cause, effective upon the date of such termination, (i) any
outstanding unexercised options granted by Company after January 1, 1999, then
held by Employee shall remain outstanding for the full length of their original
term, and (ii) any unvested shares of restricted stock granted by Company then
held by Employee shall vest and shall not be forfeited.

(e) If the Part-Time Employment Period ends on the fourth anniversary of the
Part-Time Employment Commencement Date, then any outstanding unexercised options
granted by Company subsequent to the date hereof and then held by Employee shall
remain outstanding for the full length of their original term.

11. Waiver. Failure of any party to insist upon strict compliance with any of
the terms, covenants and conditions hereof shall not be deemed a waiver or
relinquishment of the right to subsequently insist upon strict compliance with
such term, covenant or condition or a waiver or relinquishment of any similar
right or power hereunder at any subsequent time.

12. Amendment. No provision of this Agreement may be changed or waived except by
an agreement in writing signed by the party against whom enforcement of any such
waiver or change is sought.

13. Severability. The provisions of this Agreement are severable. If any
provision is found by any court of competent jurisdiction to be unreasonable and
invalid, that determination shall not affect the enforceability of the other
provisions. Furthermore, if any of the restrictions against various activities
is found to be unreasonable and invalid, the court before which the matter is
pending shall enforce the restriction to the maximum extent it deems to be
valid. Such restrictions shall be considered divisible both as to time and as to
geographical area, with each month being deemed a separate period of time and
each one mile radius from any office being deemed a separate geographical area.
The restriction shall remain effective so long as the same is not unreasonable,
arbitrary or against public policy.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of California, except with respect to
Sections 6, 7, 8 and 9, which shall be governed by and construed in accordance
with the law of the jurisdiction in which an activity in violation thereof
occurred or threatens to occur and with respect to which legal and equitable
relief is sought. In no event shall the choice of law be predicated upon the
fact that Company is incorporated or has its corporate headquarters in a certain
state.



--------------------------------------------------------------------------------

15. Entire Agreement. This Agreement contains all of the agreements, conditions,
promises and covenants between the parties with respect to the subject matter
hereof and supersedes all prior or contemporaneous agreements, representations,
arrangements or understandings, whether written or oral, with respect to the
subject matter hereof.

16. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall constitute one agreement.

17. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Company (including its direct and indirect subsidiaries) and
its successors and assigns. This Agreement may not be assigned by Employee.

18. Third Party Beneficiary. Each of the RHI Companies is a third party
beneficiary of this Agreement and each of them has the full right and power to
enforce rights, interests and obligations under this Agreement without
limitation or other restriction.

19. Definitions.

“Applicable Compensation” for an Employee is the mean Yearly Cash Compensation
for the five full calendar years preceding the Part-Time Employment Commencement
Date.

“Yearly Cash Compensation” for an Employee for a calendar year means the sum of
the base salary and cash bonus paid to him for such year, including amounts paid
under the Annual Performance Bonus Plan or any successor plan.

“Termination for Cause” shall mean termination by Company of Employee’s
employment by Company by reason of (a) Employee’s willful dishonesty towards,
fraud upon, or deliberate injury or attempted injury to Company which has
resulted in material injury to Company, or (b) violation by Employee of the
provisions of Section 6, 7, or 8 hereof which has resulted in material injury to
Company; provided, however, that Employee’s employment shall not be deemed to
have been a “Termination for Cause” if such termination took place as a result
of any act or omission believed by Employee in good faith to have been in the
interest of Company.

“Termination for Nonperformance” shall mean termination by Company of Employee’s
employment by Company by reason of repeated failure by Employee, following
written notice, to materially perform the service obligations contained in
Section 2 hereof.

“Part-Time Employment Commencement Date” shall be the date of Employee’s
Retirement.

“Part-Time Employment Period” means the period of time commencing on the
Part-Time Employment Commencement Date and ending on the earlier to occur of
(a) the fourth anniversary of the Part-Time Employment Commencement Date or
(b) the date on which this agreement is terminated in accordance with the terms
hereof.

“Retirement” means any voluntary resignation by Employee of any and all officer
positions held by Employee with any of the RHI Companies, accompanied by written
notification to the Company by Employee that Employee wishes to become a
part-time employee, on or after the later to occur of (a) Employee’s 55th
birthday, or (b) the 20th anniversary of Employee’s first day of service with
Company as a director or full-time employee.

“RHI Companies” means Company and its subsidiaries and affiliates.

20. Indemnification. The Company shall indemnify Employee for all actions taken
while performing services hereunder to the fullest extent permitted by Delaware
law, the Certificate of Incorporation and the By-laws of the Company and by the
terms of any indemnification agreement that has been or shall be entered into
from time to time between the Company and Employee, which indemnification
agreement shall remain in full force and effect during the Part-Time Employment
Period and shall cover the actions of Employee during the Part-Time Employment
Period as if he were a director or an officer during the Part-Time Employment
Period.



--------------------------------------------------------------------------------

21. Attorneys’ Fees. In the event of any litigation pertaining to this
agreement, the prevailing party shall be reimbursed by the non-prevailing party
for the prevailing party’s reasonable attorney’s fees and expenses incurred in
such litigation.

22. Other Agreements. Employee’s Retirement shall be deemed a voluntary
termination of employment by Employee under the agreements and plans set forth
on Schedule A hereto.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands hereto.

 

ROBERT HALF INTERNATIONAL INC.

By

 

 

 

  [Employee]



--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Harold M. Messmer, Jr.

1. Employment Agreement dated as of October 2, 1985, as amended, between Robert
Half International Inc. (formerly named Boothe Financial Corporation) and Harold
M. Messmer, Jr.

2. Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Messmer Family
1996 Trust, as amended.

3. Robert Half International Inc. Annual Performance Bonus Plan.

4. Robert Half International Inc. Deferred Compensation Plan.

5. Amended and Restated Severance Agreement between Robert Half International
Inc. and Harold M. Messmer, Jr.



--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and M. Keith Waddell

1. Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Waddell 1996
Trust, as amended.

2. Robert Half International Inc. Annual Performance Bonus Plan.

3. Robert Half International Inc. Senior Executive Retirement Plan.

4. Amended and Restated Severance Agreement between Robert Half International
Inc. and M. Keith Waddell.



--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Paul F. Gentzkow

1. Collateral Assignment Split Dollar Insurance Agreement between Robert Half
International Inc. and the Gentzkow Trust Agreement, as amended.

2. Robert Half International Inc. Annual Performance Bonus Plan.

3. Robert Half International Inc. Senior Executive Retirement Plan.

4. Amended and Restated Severance Agreement between Robert Half International
Inc. and Paul F. Gentzkow.

5. Employment Agreement dated March 24, 1986, between Robert Half of Minnesota,
Inc. and Paul F. Gentzkow.

6. Severance Agreement dated October 1, 1991, between Robert Half International
Inc. and Paul F. Gentzkow.

7. Agreement dated July 31, 1995, between Robert Half International Inc. and
Paul F. Gentzkow.



--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Robert W. Glass

1. Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Glass Family
1996 Trust, as amended.

2. Robert Half International Inc. Annual Performance Bonus Plan.

3. Robert Half International Inc. Senior Executive Retirement Plan.

4. Amended and Restated Severance Agreement between Robert Half International
Inc. and Robert W. Glass.



--------------------------------------------------------------------------------

Schedule A

Part-Time Employment Agreement

between

Robert Half International Inc. and Steven Karel

1. Collateral Assignment Split Dollar Insurance Agreement dated as of
November 15, 1996, between Robert Half International Inc. and the Karel Family
1996 Trust, as amended.

2. Robert Half International Inc. Annual Performance Bonus Plan.

3. Robert Half International Inc. Senior Executive Retirement Plan.

4. Amended and Restated Severance Agreement between Robert Half International
Inc. and Steven Karel.